   Case 5:21-cv-03180-SAC Document 4 Filed 09/07/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


FADL ASIM KARIM,

                            Petitioner,

          v.                                       CASE NO. 21-3180-SAC

JOSHUA ELLIOTT, et al.,


                            Respondents.


                         MEMORANDUM AND ORDER



     This matter is before the Court on Petitioner’s response to

the Court’s Notice and Order to Show Cause (NOSC) issued August 18,

2021. After reviewing the response (Doc. 3), the Court will dismiss

the action without prejudice pursuant to the abstention doctrine

set forth in Younger v. Harris, 401 U.S. 37, 53-54 (1971).

     On August 16, 2021, Petitioner filed his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241. His asserted grounds

for relief involve alleged unconstitutional acts by the Respondents
during parole revocation proceedings in state court. Petitioner

asks this Court to quash the parole violation warrant, dismiss the

pending parole violation proceedings, and order “that no parole

violation warrant or charges be brought against” Petitioner unless

he is proven guilty of the violations. (Doc. 1.)

     As required by Habeas Corpus Rule 4, the Court undertook a

preliminary review of the petition and issued the NOSC, pointing
out that it appeared that the Court must abstain from intervening

in the state parole proceedings. (Doc. 2.) Under Younger, federal

courts must abstain when “(1) the state proceedings are ongoing;
     Case 5:21-cv-03180-SAC Document 4 Filed 09/07/21 Page 2 of 3




(2) the state proceedings implicate important state interests; and

(3) the state proceedings afford an adequate opportunity to present

the federal constitutional challenges.” Phelps v. Hamilton, 122

F.3d 885, 889        (10th Cir. 1997).      “Younger abstention is ‘non-

discretionary . . . absent extraordinary circumstances,’ if the

three conditions are indeed satisfied.” Brown ex rel. Brown v. Day,

555 F.3d 882, 888 (10th Cir. 2009) (quoting Amanatullah v. Co. Bd.

of Med. Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999)).

      The NOSC concluded that the three conditions in Younger are

satisfied    here.    The   state   proceedings      regarding   Petitioner’s

alleged parole violation are ongoing, the State of Kansas has an

important interest in addressing and resolving alleged violations

by   its   parolees,    and   the   state   courts     provide   an   adequate

opportunity for Petitioner to present his challenges, including his

federal     constitutional    claims.    The   Court    therefore     directed

Petitioner to show cause why this matter should not be summarily

dismissed without prejudice under Younger. (Doc. 2.)

      Petitioner’s response reasserts the merits of the petition. It
alleges the facts underlying Petitioner’s claims and a timeline of

the relevant events. (Doc. 3, p. 1-5.) The response concludes by

noting the stress Petitioner and Petitioner’s family have suffered

from the ongoing parole violation proceedings. Id. at 5. Attached

to the response are (1) communications between Petitioner’s parole

officer and an individual who contacted the parole officer on

Petitioner’s behalf; (2) statements from that individual detailing

her efforts to gather information about the proceedings involving
Petitioner; (3) Kansas Department of Corrections online records

related to Petitioner; and (4) a receipt. (Doc. 3-1.)
   Case 5:21-cv-03180-SAC Document 4 Filed 09/07/21 Page 3 of 3




       The response does not, however, assert that any of the three

circumstances that require abstention under Younger do not exist.

See Winn v. Cook, 945 F.3d 1253, 1258 (10th Cir. 2019) (identifying

the three conditions for Younger abstention). And when the three

conditions coexist, abstention is mandatory. See Brown, 555 F.3d at

888.

       The Court will therefore dismiss this matter without prejudice

pursuant to the Younger doctrine. The Court also concludes that its

procedural ruling in this matter is not subject to debate among

jurists    of   reason   and   declines   to   issue   a   certificate   of

appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



       IT IS THEREFORE ORDERED that the Petition is dismissed without

prejudice. No certificate of appealability will issue.


       IT IS SO ORDERED.

       DATED:   This 7th day of September, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
